Citation Nr: 1229908	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-19 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired psychiatric disability, to include PTSD, depression, and schizophrenia (and any other current acquired psychiatric disability), to include as secondary to service-connected left knee disability and/or back disability.  

3.  Entitlement to service connection for a back disability, to include as secondary to service-connected left knee disability.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to an increased rating for a left knee disability, currently rated as 20 percent disabling.  

6.  Entitlement to an initial increased rating for a right knee disability, currently rated as 10 percent disabling.  
REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 17, 1973 to March 16, 1983.  He also had service from March 17, 1983 to October 15, 1984 which was ultimately determined by a July 1993 Regional Office (RO) Administrative Decision to be dishonorable, based on Bad Conduct Discharge due to Special Court-Martial.  The character of discharge determination is not an issue on appeal.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007, August 2008, and September 2010 rating decisions by Regional Offices of the Department of Veterans Affairs (VA).  Notices of disagreement were received in September 2007, December 2008, and February 2011.  Statements of the case were issued in May 2009 (for all the issues on appeal except for an initial increased rating for a right knee disability).  

The Board notes that the Veteran's instant claim requested service connection for PTSD, schizophrenia, and any other acquired psychiatric disability.  The United States Court of Appeals for Veterans Claims (Court) recently has indicated that a claimant does not file a claim to receive benefits only for a particular psychiatric diagnosis, but rather for the affliction his mental condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that claims for PTSD encompass claims for service connection for all current psychiatric disabilities that arise from the same symptoms).  In other words, although a claimant may describe only particular mental disorders in a service connection claim, the claim should not necessary be limited to those disorders.  Rather, VA should consider the claim as a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  Thus, as medical evidence of record shows that the Veteran has been diagnosed with other significant psychiatric disabilities, the Board has recharacterized the issue on the front page of this decision to include all acquired psychiatric disabilities.  

The issues of entitlement to service connection for acquired psychiatric disability to include PTSD, schizophrenia, and depression, and all the remaining matters on appeal, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  A September 2003 rating decision denied a request to reopen the Veteran's claim of entitlement to service connection for PTSD; the appellant was notified of his appellate rights and did not appeal the decisions, nor was new and material evidence received within one year.  

2.  In November 2006, the appellant requested that his claim of entitlement to service connection for PTSD be reopened.  

3.  Certain evidence received since the September 2003 rating decision is not cumulative of the evidence of record considered at the time of the September 2003 denial, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for PTSD, and raises a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The September 2003 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received since the September 2003 rating decision is new and material in connection with the petition to reopen the claim of entitlement to service connection for PTSD, and the Veteran's claim of entitlement to service connection for PTSD has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 2003 decision, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  In arriving at this decision, the RO reviewed the in-service and post-service medical records to find that the Veteran did not have a diagnosis of PTSD.  The Veteran was informed of his appellate rights in connection with this September 2003 denial when the decision was mailed to him in September 2003.  The Veteran did not appeal the decision, and material evidence was not received within one year.  The September 2003 rating decision therefore became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

Claims which are the subject of prior final determinations may nevertheless be reopened if new and material evidence is presented or secured.  38 U.S.C.A. § 5108; see Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  In November 2006, the appellant submitted a request to reopen the claim of entitlement to service connection for PTSD.  In a May 2007 rating decision, the RO denied the claim on the basis that no new and material evidence had been submitted.  In any event, the Board is not bound by the RO determination and must nevertheless consider whether new and material evidence has been received to reopen the claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

For purposes of reopening a claim, the credibility of the newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed).  

As noted previously, in the September 2003 rating decision, the RO determined that service connection was not warranted for PTSD.  The RO found that there was no evidence of a diagnosis of PTSD.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade, 24 Vet. App at 120.    

The "new" evidence of record includes VA treatment records showing diagnoses of PTSD, as well as a June 2008 statement by Dr. Jose Balbona, the treating physician of the appellant, which relates the Veteran's diagnosis of PTSD to his active service.  These records are "material" when considered with the previous evidence of record.  They relate to an unestablished fact necessary to substantiate the Veteran's claim and raise a reasonable possibility of substantiating the claim.  Therefore, the Veteran's claim for service connection for PTSD is reopened.  38 C.F.R. § 3.156(a).  

The Board believes no discussion of compliance with the Veterans Claims Assistance Act of 2000 (VCAA) is necessary at this time.  There is no prejudice to the Veteran in light of the reopening of the claim.  It is anticipated that any VCAA deficiencies will be remedied by the actions directed in the remand portion of this decision.  


ORDER

New and material evidence has been received to reopen the claim of service connection for PTSD.  The appeal to this extent is allowed, subject to further development as addressed herein below.  


REMAND

As explained in the Introduction, application of the judicial holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) to the reopening of the PTSD claim results in the expanded issue of entitlement to service connection for an acquired psychiatric disability, to include PTSD, schizophrenia, and depression (as well as any other current acquired psychiatric disorders which may be medically diagnosed).  

Regarding the Veteran's claim of service connection for an acquired psychiatric disability, VA must determine not only whether any current acquired psychiatric disability is related to service, but to also determine whether it is related to the honorable period of service (from March 1973 to March 1983), or to the dishonorable period of service (from March 1983 to October 1984) which serves as a bar to VA compensation benefits.  

As it appears that the claims of service connection for various psychiatric disabilities may be intertwined with the claim of service connection for PTSD and would be most reasonably considered and developed together, the Board finds that the full breadth of the claims of entitlement to service connection for acquired psychiatric disabilities must be remanded so that development of evidence clarifying the Veteran's psychiatric diagnoses and pertinent etiologies may be completed and considered before finally adjudicating the complete claim.  

Regarding the right knee claim, as noted above in the Introduction, in a September 2010 rating decision, the RO awarded service connection and assigned an initial 10 percent evaluation, effective March 2010.  The Veteran filed a notice of disagreement (NOD) in February 2011.  See 38 C.F.R. § 20.302(a).  Since there has been an initial RO adjudication of the claim and a NOD as to the initial rating assigned following the award of service connection, the Veteran is entitled to a statement of the case (SOC), and the current lack of a SOC with respect to the claim is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Manlincon v. West, 12 Vet. App. 238 (1999).  

Regarding the Veteran's back claim, he seeks service connection for a back disability, to include as secondary to his service-connected left knee disability.  No VA examination report associated with the development of this appeal addresses the nature and etiology of the Veteran's claimed back disability, and no other evidence of record otherwise adequately addresses this matter.  Notably, a February 2007 VA physical medicine rehabilitation consult report noted he had developed back pain and that he was told by a physician that the back pain was secondary to the left knee pain because of his altered gait.  

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.  The Board also notes that secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310, and compensation is payable for that degree of a nonservice-connected disability caused by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In disability compensation (service connection) claims, VA must provide a medical examination when there is (1) competent evidence of a current disability of a current disability or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but(4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Veteran has been diagnosed with degenerative joint disease involving the articular fact joint at L5-S1, the Veteran has established that his left knee is service connected, there is evidence of record indicating that his back disability may possibly be associated with his left knee disability, and there is no medical evidence adequately addressing the evidence and details specific to the Veteran's particular case.  See, e.g., June 1993 Dublin VA Medical Center CT lumbar spine report.  

The Board finds that a VA examination with an etiology opinion is warranted in this case to permit informed appellate review of this issue.  

With respect to the claim for an increased rating for a left knee disability, the Board notes that the most contemporaneous VA examination to determine the current severity of the disability is April 2009.  As it has been two years since the prior VA examination, and this matter must be remanded anyway to secure outstanding treatment records (as discussed below), the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected left knee disability is necessary in this case.  38 U.S.C.A. § 5103(a); Snuffer v. Gober, 10 Vet. App. 400 (1997); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

Lastly, the Board notes that the Veteran's VA treatment records including notations that he began receiving Social Security Disability Insurance (SSDI) benefits in January 1995 for mental, physical and addiction problems.  While more recent VA treatment records indicate that such benefits have ceased, review of the Veteran's claims file reveals the RO has not requested any Social Security Administration (SSA) records.  Thus, action to obtain any pertinent SSA records is appropriate prior to final appellate review, as such records may be relevant to this appeal for VA benefits.  VA must make efforts to obtain any relevant medical evidence and/or administrative decisions regarding any claim by the Veteran for SSA disability benefits.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  On remand, the RO must either obtain relevant records associated with any claim by the Veteran for SSA disability benefits, or, if the records do not exist or are not obtainable, obtain a negative reply from the SSA and inform the Veteran and his attorney of the inability to obtain these records in accordance with 38 C.F.R. § 3.159(e).  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the Veteran with a SOC with respect to his claim for an initial evaluation in excess of 10 percent for the service-connected right knee disability and afford him with a reasonable opportunity for response.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect his appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).  If a timely substantive appeal is received, then the case should be returned to the Board for appellate review.  

2.  The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the claimed disabilities from the appropriate VA medical Center from May 2010 to the present.  

3.  The RO should take appropriate action to request all decisions and records, including medical records, associated with any claim for Social Security disability benefits.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.  

4.  After obtaining the above evidence, to the extent available, the RO should schedule the Veteran for a VA psychiatric examination (by a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted) to ascertain the nature and etiology of all of his psychiatric disabilities, and in particular whether any psychiatric disability found is related to his (period of honorable) active service (was incurred in or aggravated therein).  The examiner must review the Veteran's claims file in conjunction with the examination.  Following examination of the Veteran and review of his pertinent medical history, the examiner should provide opinions that respond to the following questions: 

(a) Please identify (by medical diagnosis) each and every psychiatric disability entity the Veteran is shown to have.  

(b) As to each psychiatric disability diagnosed, please indicate whether it is at least as likely as not (a 50% or higher degree of probability) that such is causally related to the Veteran's period of service from March 17, 1973, to March 16, 1983.  

(c) Is it at least as likely as not (a 50% or higher degree of probability) that any psychiatric disability diagnosed is proximately caused by the Veteran's service-connected left knee disability?  

(d) Is it at least as likely as not (a 50% or higher degree of probability) that any psychiatric disability diagnosed has been permanently aggravated by the Veteran's service-connected left knee disability?  

(e) If the examiner determines that the Veteran has PTSD, the examiner must identify the stressor or stressors upon which the diagnosis is based and fully explain how the diagnostic criteria are met, whether the stressor is adequate to support the diagnosis, and whether the Veteran's symptoms are related to the claimed stressor(s).  

The examiner must set forth all examination findings and must provide a complete rationale for the conclusions reached.  

5.  The RO should also schedule the Veteran for an appropriate VA examination to determine the nature, extent, and etiology of any current low back disability.  It is imperative that the claims file be made available to and be reviewed by the examiner in connection with the examination.  Any medical indicated special tests should be conducted.  

After examining the Veteran and reviewing the claims file, the examiner should offer opinions as to the following: 

(a) Is it at least as likely as not (a 50% or higher degree of probability) that any current back disability was causally related to his  period of service from March 17, 1973, to March 16, 1983.?  

(b) Is it at least as likely as not (a 50% or higher degree of probability) that any current back disability is proximately caused by the Veteran's service-connected left knee disability?  

(c) Is it at least as likely as not (a 50% or higher degree of probability) that any current back disability has been permanently aggravated by the Veteran's service-connected left knee disability?

A detailed rationale for all opinions expressed should be provided.  In the event the Veteran fails to report for the scheduled VA examination without a showing of good cause, the claims file should nevertheless be forwarded to an appropriate specialist and the requested medical opinion should be prepared on the basis of the documented medical history of record. 

6.  The Veteran should also be scheduled for a VA knee examination to ascertain the current severity of his service-connected left knee disability.  It is imperative that the claims file be made available to the examiner in connection with the examination.  Any medically indicated special tests should be accomplished.  

The examiner should clearly report range of motion of the left knee.  The examiner should also clearly report at what point (in degrees), if any, that the range of motion is limited by pain.  Any additional functional loss due to weakness, fatigue, and/or incoordination should be reported (in degrees, if possible), including during flare-ups.  

The examiner should also report whether there is recurrent subluxation or instability of the left knee and, if so, whether it is slight, moderate, or severe.  

7.  In the interest of avoiding further remand, the RO should ensure that the requested actions have been accomplished (to the extent possible), and that the above questions have been clearly answered and a rationale furnished for all opinions, in compliance with this Remand.  If not, appropriate action should be taken to remedy any such deficiencies in the examination reports.  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issues under a merits analysis.  If any benefit sought on appeal remains denied, the RO must furnish the Veteran and his attorney with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.  The case should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


